HEDRICK, Judge.
Defendant assigns as error the denial of its motion for change of venue.
The present action being transitory, either the county of residence of the plaintiff or defendant is the proper venue. Thompson v. Harrell, 272 N.C. 503, 158 S.E. 2d 633 (1968); G.S. 1-82.
For the purpose of suing or being sued, a domestic corporation is a resident of the county where it has its registered or principal office. G.S. 1-79.
*115Both plaintiff and defendant are corporations. Neither has its registered or principal office in Jackson County. Defendant, a domestic corporation, has its principal and registered office in Wilkes County. Therefore, under G.S. 1-79 and G.S. 1-82, Wilkes County is the proper venue.
Security Mills v. Trust Co., 281 N.C. 525, 189 S.E. 2d 266 (1972), cited by the plaintiff, is not applicable to the present situation. The cited case stands for the proposition that under 12 U.S.C. § 94, a national bank is “located” and may be sued in the appropriate State court of each county where it maintains a branch office.
For the reasons stated, the order denying defendant’s motion to remove the cause to Wilkes County is
Reversed.
Judges Brock and Parker concur.